Citation Nr: 1816194	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-13 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include supraventricular tachycardia, including as due to in-service chemical exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from January 1975 to June 1978 and from September 2001 to August 2003 in the U.S. Air Force Reserve (USAFR), including in combat in support of Operation Iraqi Freedom and Operation Enduring Freedom.  He also had additional USAFR service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claim of service connection for a cardiovascular disability, to include supraventricular tachycardia, including as due to in-service chemical exposure (which was characterized as a service connection claim for supraventricular tachycardia (SVT) (also claimed as a heart condition)).  The Veteran disagreed with this decision in April 2010.  He perfected a timely appeal in May 2012.

In September 2016, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.

The appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred a cardiovascular disability, to include supraventricular tachycardia (SVT), during active service.  He specifically contends that in-service exposure to hazardous chemicals while deployed to Uzbekistan in support of Operation Iraqi Freedom and Operation Enduring Freedom caused or contributed to his current cardiovascular disability.  The Board acknowledges that this claim was remanded previously in September 2016.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

A review of the record evidence shows that, although the Veteran has received 3 different VA examinations for his cardiovascular disability in March 2010, February 2012, and in November 2016, none of the rationales provided for the medical nexus opinions obtained at these examinations is adequate for adjudication purposes.  The Board observes that it specifically found that the prior medical nexus opinions dated in March 2010 and in February 2012 were inadequate for adjudication purposes in its September 2016 remand.  See Board remand dated September 9, 2016, at pp. 4.  Unfortunately, although the Board remanded this claim in September 2016 for another VA examination in order to obtain an adequate medical opinion concerning the nature and etiology of the Veteran's cardiovascular disability, the rationale provided for the negative nexus opinion obtained after the Veteran's November 2016 VA heart conditions DBQ (and the April 2017 addendum) again is inadequate for VA adjudication purposes.  As in the earlier opinions provided in March 2010 and in February 2012, the November 2016 VA examiner opined that it was less likely than not that the Veteran's cardiovascular disability was related to active service.  As in the earlier opinions, the rationale provided by the November 2016 VA examiner again found it especially persuasive that the Veteran was not diagnosed as having or treated for a cardiovascular disability during his overseas deployment to Uzbekistan or within the first year following this in-service deployment.  The November 2016 VA examiner compounded the error in providing a deficient opinion rationale by repeating it in an April 2017 addendum to the November 2016 examination report.

The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Having reviewed the November 2016 VA heart conditions DBQ and the April 2017 addendum, the Board finds that this evidence is inadequate for VA adjudication purposes because the opinion rationale violates the Court's holdings in Buchanan and Barr.  Id.

The Board observes here that judicial review is frustrated in this case by the apparent failure of the AOJ to obtain adequate medical nexus opinions concerning the nature and etiology of the Veteran's cardiovascular disability likely to survive judicial review.  There otherwise is insufficient evidence to adjudicate the Veteran's currently appealed claim.  Having reviewed the record evidence, the Board concludes that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his cardiovascular disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examination to determine the nature and etiology of any cardiovascular disability, to include supraventricular tachycardia.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cardiovascular disability, to include supraventricular tachycardia, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

